Pennewill, J.,
charging the jury:
Gentlemen of the jury:—You are trying in this proceeding, by agreement of counsel, two cases growing out of the same accident. One of the actions was brought by Etta B. Baldwin, the deceased, in her lifetime to recover damages for her pain and suffering from injuries alleged to have been caused by the defendant company in so negligently running one of its trolley cars from Brandywine Springs to this city, that in taking a sharp curve, at Cleveland and Lancaster avenues, the deceased was thrown from the car and so injured that she suffered great pain and finally died from tuberculosis or consumption as the result of her injuries.
The specific negligence relied upon is the excessive and *93dangerous rate of speed at which the car was running at the time of the accident, and also the inexperience and incompetence of the motorman who was running the car.
After the death of Etta B. Baldwin her administrator, Lewis F. Baldwin, was made party plaintiff in her stead, and is now prosecuting that case. He is not, however, seeking to recover damages for the death of Etta B. Baldwin, but only damages for her pain and suffering resulting from the injuries she sustained on account of the said accident and negligence of the defendant.
• The other case which you are trying was brought by Lewis F. Baldwin, the father of Etta B. Baldwin, to recover damages alleged to have been sustained by him on account of the loss of his daughter’s services, and expenses incurred by him in the effort to cure her, occasioned by the injuries she received in the said accident, and which he alleges were caused by the negligence of the defendant. Neither is it sought in this case to recover damages for the death of Etta B. Baldwin, but only such damages as the father suffered on account of the loss of his daughter’s services, and expenses incurred in attempting to cure her.
The father is entitled to the services of a minor child, and if such services were lost or impaired by the negligence of the defendant, the father is entitled to be reasonably compensated for such loss or impairment. But even if the defendant is liable, by reason of its negligence, for such loss of services, a recovery can be had only for such a sum as the evidence shows the father actually sustained on account of the injuries complained of caused by the defendant’s negligence, and not for any loss of services caused by affliction, sickness, disease or anything else that did not result from the accident and defendant’s negligence. In estimating the value of the daughter’s services to the father you may consider her earnings and ability to labor.
It is admitted that the defendant company was at the time and place of the accident lawfully operating by electricity, the car that caused the accident; that it was a common carrier at the time, engaged in the business of transportation of passengers for hire, and also that Etta B. Baldwin was a passenger on the defendant’s car.
*94A common carrier of passengers is liable for injuries to the latter in case of the carrier’s negligence. The law exacts great care, diligence and skill from those to whose charge as common carriers passengers are committed. They are responsible for any negligence resulting in injury to passengers, and are required in the preparation, conduct and management of their cars or means of conveyance to exercise every degree of care that a reasonable man would use under like circumstances. But while the common carrier is held to strict care in the safe transportation of its passengers, it must nevertheless be borne in mind that it is not an insurer of their safety, but responsible only for its own negligence.
These actions are based upon negligence which has often been defined by this Court to be the want of ordinary care, that is, the want of such care as a reasonably prudent and careful man would use under similar circumstances. It is for you to determine from the evidence whether there was any negligence that caused the accident, and if there was, whether it was the negligence of the defendant.
To entitle the plaintiffs to recover at all it must have been shown to your satisfaction by a preponderance of the evidence, that the negligence which caused the accident and injuries, if any there were, was the fault of the defendant company. The burden of proving such negligence rests upon the plaintiff, and the defendant can be held liable only for such negligence as constituted the proximate cause of the injuries complained of.
The term ordinary care, when applied to the management of railway cars in motion, imports all the care which the peculiar circumstances of the place or occasion reasonably require, and this will be increased or diminished according as liability of danger and accident, and injury to others, is increased or diminished in the movement and management of such cars.
It is the duty of a railway company to keep its cars under proper control, to slow up where danger is imminent, and where by so doing accident could be avoided. It is also its duty to have, in the management of its cars, careful and competent servants.
In order for the plaintiff in either of the cases before you to *95recover at all, it must have been proved to your satisfaction (1) that Etta B. Baldwin was injured; (2) that she was injured in the manner alleged in plaintiff’s declaration, that is, by being thrown from the car, and not otherwise; (3) that defendant’s negligence was the proximate cause of the injuries complained of.
The plaintiffs cannot recover in either case for the effect of tuberculosis or any other disease contracted after the accident, unless it is satisfactorily shown to the jury that such disease was the natural and probable consequence of the defendant’s negligence.
Brown vs. Craven, 175 Ill. 413.
Nor can there be any recovery for the effects of any disease contracted before the accident unless the jury are clearly satisfied from the evidence that such disease was aggravated or increased by the negligent act of the defendant, and even then recovery could be had only to the extent that such effects were so aggravated or increased.
R. R. Co. vs. Heecht, 115 Ind., 443; and numerous cases there cited.
We say to you, therefore, that no recovery can be had for the effects of any disease contracted or suffered by Etta B. Baldwin which was not the natural and probable consequence of the defendant’s negligence.
The question always is, was there an unbroken connection between the wrongful act and the injury—a continuous operation; did the facts constitute a continuous succession of events so linked together as to make a natural whole, or was there some new and independent cause intervening between the wrong and the injury? Unless the evidence of the plaintiff is sufficient to show the connection between the immediate cause of the death and the injury received the plaintiff cannot recover for the effects or consequences of the disease that caused the death.
Weber vs. Third Ave. R. R. Co., 12 N. Y. App. Div., Sup.Ct., 514.
In no event can damages be allowed except such as resulted directly from the negligent act of the defendant. Damages pro*96duced by other agencies than those causing the injury cannot be awarded as proper compensation.
6 Thomp. on Neg., Sec. 7193.
It is now for you, gentlemen, to carefully consider all the evidence in each of the cases before you and reach such verdict as your judgment and consciences will approve.
If you should find in favor of the plaintiff in the case brought by Etta B. Baldwin for pain and suffering, your verdict should be for "such a sum as would be a reasonable compensation for her pain and suffering from the injuries complained of caused by the defendant’s negligence.
If you should find in favor of the plaintiff in the case brought by Lewis F. Baldwin, the father of Etta B.Baldwin, for the loss of services and expenses incurred, your verdict should be for such a sum as you believe from the evidence would have been the pecuniary value to the plaintiff of the services of his daughter during her minority when rendered unable to work by reason of injuries caused by defendant’s negligence, together with such expenses as were proved to have been incurred by the plaintiff for medicines and medical attendance in connection with such injuries.
If you are not satisfied that the defendant company was guilty of any negligence that caused the injuries complained of your verdict in each case should be for the defendant.
Verdict for the plaintiff, in the case of Etta B. Baldwin’s Administrator, for $900.
Verdict for the plaintiff, in the case of Lewis F. Baldwin, for $600.